Title: [To Thomas Jefferson from George Muter, 29 January 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 29 Jan. 1781. Minute in the War Office Journal (Vi) under this date: “Letter, to the Governor inclosing Mr. Harmer’s proposals  for hiring his Negroes; and informing that I think the hire Mr. Jameson asks for his negroes reasonable.” Muter’s letter and its enclosures have not been located. On 1 Feb. Muter wrote to George Harmer: “I am informed by a member of the Council that your offer has been rejected by the Board, because they think the hire you ask for your Negroes considerably too high” (War Office Letter Book, Vi).]
